Citation Nr: 0918273	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-10 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for residuals from a right knee meniscectomy, 
to include as secondary to residuals from a left knee medial 
meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1965 through 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The claims file has since been 
transferred to the RO in Philadelphia, Pennsylvania at the 
Veteran's request.


FINDINGS OF FACT

1.  The Veteran was granted service connection for residuals 
of a left knee meniscectomy by a rating decision issued in 
July 1969.

2.  A May 1998 RO decision denied service connection for a 
right knee meniscectomy, to include as secondary to residuals 
from a left knee medial meniscectomy; notice of the decision 
was issued on May 12, 1998; the Veteran entered a notice of 
disagreement with this decision in June 1998, however did not 
file a Substantive Appeal.

3.  The evidence associated with the claims file subsequent 
to the May 1998 rating decision, when considered with 
previous evidence of record, relates to the factual issue of 
whether the Veteran's right knee injury was incurred as a 
result of his service connected left knee injury, and raises 
a reasonable possibility of substantiating a claim for 
service connection for a right knee meniscectomy, to include 
as secondary to residuals from a left knee medial 
meniscectomy. 

4.  The Veteran's currently diagnosed degenerative joint 
disease of the right knee and residual symptoms resulting 
from right knee meniscectomy is at least as likely as not 
related to the Veteran's service connected left knee injury.



CONCLUSION OF LAW

The Veteran's right knee disorder is proximately due to or 
the result of his service connected left knee disorder.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual analysis may not be considered.  38 U.S.C.A. 
§§ 7104,7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 






II.  Analysis

A.  New and material evidence

In this case, the Veteran filed an original claim for service 
connection for residuals from a right knee meniscectomy, to 
include as secondary to residuals from a left knee medial 
meniscectomy in July 1997.  That claim was denied in a May 
1998 rating decision issued by the RO in Buffalo, New York.  
At the time of that decision, the record before the RO 
consisted of the Veteran's service treatment records, 
September 1975 treatment summary from the VA medical center 
in Memphis, Tennessee, treatment records from the VA medical 
center in Buffalo, New York which related to treatment from 
July 1996 through December 1996, and VA examination reports 
from September 1996 and October 1996.  As the basis for its 
denial, the RO determined that the evidence of record at that 
time did not demonstrate that the Veteran's right knee 
disorder was caused by his service-connected left knee 
disorder.

The Veteran subsequently filed a Notice of Disagreement in 
June 1998.  A Statement of the Case was issued to the Veteran 
in July 1998.  The Veteran did not perfect his appeal by 
filing a Substantive Appeal.  In the absence of a timely 
filed appeal, the RO's May 1998 rating decision is final 
under 38 U.S.C.A. § 7105(c).

In May 1999, the Veteran requested that VA reopen his claim 
for service connection for a right knee disorder.  Additional 
treatment records from the VA medical center in Buffalo, New 
York, which related to treatment rendered from March 1997 
through March 1999, was submitted by the Veteran for 
consideration.  In an October 1999 rating decision, the 
Buffalo RO determined that new and material evidence relating 
to the Veteran's claim for service connection for a right 
knee disorder had not been submitted.

In March 2004, the Veteran requested again that VA reopen 
service connection for a right knee disorder.  In his 
request, the Veteran asserted that he had been favoring his 
right knee due to symptoms in his left knee, and stated that 
"calcium build-up" had accumulated in his right knee.  
Additional treatment records were obtained from the VA 
medical center in Houston, Texas and a VA examination of the 
Veteran's right knee was performed in August 2004.  The 
Veteran's March 2004 request to reopen his claim relating to 
his right knee was denied in an August 2004 rating decision 
issued by the RO in Cleveland, Ohio.  In September 2004 the 
Veteran filed a notice of disagreement in which he expressed 
his disagreement with the RO's August 2004 decision.  
Additional treatment records relating to treatment from 
November 2003 through February 2006 were obtained from the VA 
medical centers in Houston, Texas and Lebanon, Texas.  
Another VA examination of the Veteran's right knee was 
performed in September 2006.  Other VA examinations were also 
performed for depression in August 2006 and for various left 
knee disorders in September, November, and December of 2006.  
Each of these VA examination reports reflect findings 
regarding the Veteran's right knee as well as reports from 
the Veteran regarding the symptoms in his right knee and 
medical history.  In March 2006, the RO in Philadelphia, 
Pennsylvania issued a Supplemental Statement of the Case 
which denied the Veteran's request to reopen service 
connection for a right knee disorder, claimed as secondary to 
his service connected left knee disorder.  The Veteran filed 
a Substantive Appeal as to that issue in March 2006.

The records outlined above were not before the Buffalo RO at 
the time of its initial May 1998 rating decision or its 
subsequent October 1999 rating.  The Board finds that they 
now raise the reasonable possibility of substantiating the 
Veteran's claim for service connection for a right knee 
disorder as secondary to his service connected left knee 
disorder.  In this regard, the Board particularly notes the 
findings of the VA examiner, who expressed in her September 
2006 report that "it is at least as likely as not that the 
[Veteran's] right knee aggravation is related to the srvice 
[sic] connected condition of [the] left knee."

For all of the above reasons, the Board has determined that 
new and material evidence has been received, and that service 
connection for residuals from a right knee meniscectomy, to 
include as secondary to residuals from a left knee medial 
meniscectomy right knee injury, should be reopened.  This 
claim will next be addressed by the Board on a de novo basis, 
an action that will not prejudice the Veteran in light of the 
ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

B.  Service connection for residuals from a right knee 
meniscectomy, to include as secondary to residuals from a 
left knee medial meniscectomy

The Veteran was granted service connection for residuals of a 
left knee meniscectomy by a rating decision issued in July 
1969.

In August 2004, the Veteran underwent a VA examination to 
determine the nature and etiology of the symptoms in his 
right knee.  At that time, he reported that he had suffered 
an on-the-job injury in Memphis, Tennessee in 1974.  He 
described that he injured his right knee at that time after 
his left knee "gave out from beneath him."  The Veteran 
related that he underwent a medial arthrotomy at that time, 
and had noted increasing right knee symptoms over the ten to 
fifteen year period preceding his August 2004 VA examination.  
A physical examination of the Veteran's right knee revealed a 
diagnosis of degenerative joint disease of the right knee, 
status post arthrotomy with medial meniscectomy.  Regarding 
the etiology of this diagnosis, the examiner found that the 
Veteran's progressive and premature degenerative joint 
disease of the right knee was due to his medial arthrotomy 
and meniscectomy in 1974.  The examiner concluded, however, 
that it remained unclear whether the Veteran's reported 
injury in 1974 was caused by giving way of his service 
connected left knee.  The examiner suggested that if any 
interval and subsequent treatment records could be obtained 
from the VA medical center in Memphis, Tennessee, the 
information contained in those records could assist in 
clarifying the issue of causation of the Veteran's 1974 right 
knee injury.

A September 1975 treatment summary obtained from the VA 
medical center in Memphis, Tennessee reflects that the 
Veteran underwent a right knee meniscectomy.  During 
treatment, the Veteran reported the onset of right knee pain 
approximately four to five months prior to admission.  He 
denied any history of right knee trauma.  He reported 
frequent episodes of popping and locking and pain which was 
most noticeable over the medial aspect of his right knee.  
Past medical history was noted as being essentially negative 
and pertinent physical findings revealed no gross effusion or 
tenderness about the knee.  In September 1975, the Veteran 
underwent elective medial meniscectomy of his right knee.  
The procedure was uncomplicated, and the post-surgical course 
of treatment was uneventful.

In September 2006, the Veteran underwent a second VA 
examination of his right knee.  Based upon the Veteran's 
stated medical history and a review of the claims file, the 
examiner found that the Veteran injured his right knee in 
1974 while lifting heavy weights while at work and 
subsequently underwent right knee surgery in 1975.  The 
examiner diagnosed the Veteran with degenerative joint 
disease of the right knee and residuals that resulted from 
right knee surgery.  The examiner stated that etiology of the 
Veteran's right knee injury in 1974 was unclear.  She opined, 
however, that the Veteran's present right knee symptoms "can 
be aggravated by the left knee condition, especially during 
flare-ups of the left knee pain."  She concluded that it was 
therefore, "at least as likely as not that the right knee 
aggravation is related to the srvice [sic] connected 
condition of [the] left knee."

The August 2004 and September 2006 VA examination reports 
reflect that the examiners from both examinations agree that 
the etiology of the Veteran's 1974 workplace injury is 
unclear.  Nonetheless, in the most recent September 2006 VA 
examination report, the examiner concluded that the Veteran's 
present right knee aggravation is at least as likely as not 
related to the Veteran's service connected left knee 
disorder.  There is no competent medical evidence that 
contradicts the examiner's conclusion that the Veteran's 
present right knee disorder is at least as likely as not 
related to the Veteran's left knee disorder.

Accordingly, the Board finds that it is at least as likely as 
not that the Veteran's right knee disorder is related to his 
service connected left knee disorder.  Service connection is 
accordingly warranted for this disorder.  As such, the claim 
is granted in full.

III.  Duties to notify and assist

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements 
under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. § 3.159.  Nevertheless, given the 
favorable action taken above, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.


ORDER

New and material evidence has been received, service 
connection for residuals from a right knee meniscectomy, to 
include as secondary to residuals from a left knee medial 
meniscectomy is reopened.  Service connection for residuals 
from a right knee meniscectomy, to include as secondary to 
residuals from a left knee medial meniscectomy is granted.





____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


